Citation Nr: 0009693	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  96-51 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945 and was a prisoner of war (POW) from February 
1944 to April 1945.  

The veteran died on May [redacted], 1996; the appellant is his 
surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the RO.  

In December 1998, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died on May [redacted], 1996, due to cerebral 
infarction as a consequence of left carotid stenosis, which 
was first manifested many years after service.  

3.  No competent evidence has been submitted to show that the 
veteran's left carotid stenosis was due to his service-
connected PTSD or other disease or injury which was incurred 
in or aggravated by service.  

4.  No competent evidence has been submitted to show that a 
service-connected disability caused or contributed materially 
in producing the veteran's death.  



CONCLUSION OF LAW

A well-grounded claim of service connection for the cause of 
the veteran's death has not been presented. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his death was caused by 
hypertension related to his service-connected PTSD.  

The veteran's service medical records are entirely negative 
for complaints or findings referable to hypertension.  

Prior to his death, the veteran testified at a hearing at the 
RO in June 1983 in conjunction with a claim of service 
connection for hypertension.  At the hearing, the veteran 
stated that he had first been diagnosed as having 
hypertension in the early 1960s, and that at the time of 
diagnosis he was afflicted by headaches similar to those he 
experienced in service.  

The first medical evidence of a diagnosis of hypertension was 
documented in a VA examination conducted in June 1982.  In a 
POW social service assessment conducted in January 1984, it 
was noted by the social worker that the veteran's anxiety and 
depression might have been contributing factors to his 
hypertension.  

On May [redacted], 1996, the veteran died due to cerebral infarction 
as a consequence of left carotid stenosis.  According to the 
appellant, the veteran's treating physician at the VA Medical 
Center, David Lowry, M.D., had informed her at the time of 
his death that he had died from complications associated with 
uncontrolled hypertension.  There is no evidence of record 
which substantiates this assertion.  

In support of her claim, the appellant submitted a copy of a 
report authored by Lawrence A. Moss, M.D., which concluded 
that chronic anxiety neurotics, including those with PTSD, 
experienced more physical illness than the non-anxious 
population and suffered from hypertension more often.  In 
addition, the appellant supplied a copy of a rating decision 
pertaining to another veteran which granted service 
connection for hypertension as secondary to service-connected 
PTSD based, in part, on findings contained in Dr. Moss's 
report.  

An advisory opinion obtained from the VA Acting Chief 
Consultant Mental Health Strategic Healthcare Group on the 
question of whether there was a causal relationship between 
the veteran's service-connected PTSD and hypertension 
concluded that there was not enough data available to clearly 
state that PTSD had caused the veteran's hypertension.  It 
was specifically noted that, while a review of the literature 
on anxiety conditions and hypertension supported a 
theoretical framework for associating chronic stress and 
hypertension, a significant statistical association between 
war stress, PTSD and the early onset of some medical 
conditions, including hypertension, and a significant 
statistical association between chronic stress, including 
PTSD, and the development of hypertension, there was no clear 
and convincing evidence that PTSD caused hypertension.  
Furthermore, while it was noted that PTSD might possibly have 
been one of a number of causative factors leading to the 
veteran's hypertension and subsequent death, the physician 
concluded that without clear, direct evidence or scientific 
data substantiating a causal relationship between PTSD and 
hypertension, it was impossible to determine if the veteran's 
medical disorder was directly related to his psychological 
condition.  

As a result of this opinion, the Director of the Compensation 
and Pension Service concluded in a statement dated in 
September 1999, that there was no reasonable possibility that 
the veteran's hypertension developed as a result of his 
service-connected PTSD.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999).  To establish service connection for the cause of the 
veteran's death, the evidence must establish that a 
disability incurred in or aggravated by service was either 
the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether the service- 
connected disability contributed to death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for hypertension 
is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  

In the first instance, there is no medical evidence of 
hypertension during the veteran's period of service or within 
one year of his separation therefrom.  Indeed, the appellant 
makes no such contention.  

The Board is cognizant of the appellant's assertions that the 
veteran's death was due to hypertension related to his 
service-connected PTSD.  As a lay person, however, she is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation as presented in this case.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In fact, there 
is no medical evidence of record to show that the veteran had 
hypertension which caused or contributed in producing his 
demise.  The recently received VA treatment records do not 
show a diagnosis of hypertension or provide a medical opinion 
identifying hypertension as the cause or a contributory 
factor in the veteran's death.  

The Board recognizes that the social worker that conducted 
the veteran's POW assessment in 1984 opined that the 
veteran's anxiety and depression might have been contributing 
factors to his hypertension; however, this does not 
constitute competent evidence for purposes of well grounding 
the claim of service connection for the cause of the 
veteran's death.  Furthermore, as noted hereinabove, no 
evidence has been submitted to substantiate appellant's 
assertion that she had been informed by the veteran's 
treating physician that he had died from complications 
associated with uncontrolled hypertension.  In addition, VA 
medical advisory opinion rendered in August 1999 and other 
medical information submitted in support of the appellant's 
claim provides no competent basis for finding that the 
veteran's death was related to hypertension as asserted by 
the appellant.  

In the absence of medical evidence that the veteran's death 
from cerebral infarction due to left carotid stenosis was 
causally related to his service-connected PTSD or other 
disease or injury which was incurred in or aggravated by 
service, the Board must conclude that the appellant has 
failed to meet her initial burden of producing evidence of a 
well-grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the appellant in developing 
facts pertinent to her claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise an appellant of 
evidence needed to complete her application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

The Board finds that another remand is not required in this 
case, as compliance with the mandates of 38 U.S.C.A. § 5103 
has been previously achieved.  



ORDER

Service connection for the cause of the veteran's death is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

